      Case: 1:18-cr-00701-CAB Doc #: 24 Filed: 11/26/19 1 of 2. PageID #: 131



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA                         CASE NOS.: 1:18cr701

      Plaintiff                                   JUDGE CHRISTOPHER A. BOYKO

 v.                                               UNOPPOSED MOTION TO CONTINUE
                                                  SENTENCING HEARING
 ERIC WITHERSPOON

      Defendant




        Now comes the Defendant, Eric Witherspoon, by and through the undersigned counsel,

and respectfully requests that this Court continue the January 10, 2020 sentencing for a period of

thirty days. This request is made because additional time is necessary to prepare the necessary

materials for this Court. The undersigned has spoken to the AUSA handling this matter and the

Probation Officer assigned to Mr. Witherspoon’s PSR and they have no objection to this request.

        For the foregoing reasons, Mr. Witherspoon respectfully requests that this Court continue

the January 10, 2020 sentencing hearing in this matter for an additional 30 days at a time

convenient for this Court.

                                             Respectfully submitted,
                                             WILLIAM T. WHITAKER CO. LPA

                                             /s/Andrea Whitaker
                                             ANDREA WHITAKER #0074461
                                             54 E. Mill Street Suite 301
                                             Akron, Ohio 44308
                                             T: 330-762-0287
                                             F: 330-762-2669
                                             whitaker@whitakerlawlpa.com
      Case: 1:18-cr-00701-CAB Doc #: 24 Filed: 11/26/19 2 of 2. PageID #: 132



                                           /s/ Dominic J. Vitantonio
                                           Dominic J. Vitantonio (0052058)
                                           e-mail: dominic@advattys.com
                                           Argie, D'Amico & Vitantonio
                                           6449 Wilson Mills Road
                                           Mayfield Village, Ohio 44143
                                           Telephone: 440-449-3333
                                           Facsimile: 440-449-4031

                                           Attorneys for Defendant Witherspoon

                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically filed this 26th day of

November 2019. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system.



                                           /s/ Andrea Whitaker          _____
                                           Andrea Whitaker
